Citation Nr: 0823331	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for a back 
condition, diagnosed as lumbar myositis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to May 
1987.  These issues are on appeal from a February 2006 rating 
decision by the San Juan, Puerto Rico Department of Veterans' 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted written statements in the form of a 
March 2006 notice of disagreement and a September 2006 VA 
Form 9 which indicate that his disabilities have increased in 
severity since his last VA examination conducted in January 
2006.  Also, in the September 2006 VA Form 9, the veteran 
alludes to recent treatment at the San Juan VA Medical Center 
(MC).  Records after July 2006 from the San Juan VAMC have 
not been sought and are not in the claims file.  These 
records and new VA examinations of each disability to 
determine their current level of severity must be sought 
prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's VA treatment 
records from the San Juan VAMC from July 
2006 to the present.  If no records are 
available, make a note of the attempt to 
obtain the records and the reason of 
unavailability.

2.  Schedule the veteran for VA 
examinations to determine the current 
level of severity of his (1) peripheral 
neuropathy of the right upper extremity 
and (2) back disability, to include any 
neurological manifestations associated 
with the veteran's back disability.  Have 
each examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have each examiner conduct all 
necessary tests to determine the severity 
of each disability to include range of 
motion testing and a determination as to 
whether the veteran's spinal contour is 
normal for the back disability 
examination.

3.  Review the examination report(s) and 
if they are in any way inadequate, return 
them for revision.

4.  Thereafter, readjudicate the claims on 
appeal and issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


